198 N.W.2d 325 (1972)
188 Neb. 653
STATE of Nebraska, Appellee,
v.
Edgar D. REDEMER, Appellant.
No. 38430.
Supreme Court of Nebraska.
June 16, 1972.
Edgar D. Redemer, pro se.
Clarence A. H. Meyer, Atty. Gen., Ralph H. Gillan, Asst. Atty. Gen., Lincoln, for appellee.
Heard before SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
NEWTON, Justice.
This is a second motion filed under the Post Conviction Act on an identical ground, namely, that the sentence is excessive. The first motion was not appealed from. The judgment is final and the point raised is res judicata.
Pertinent are the rulings of this court in State v. Reichel, 187 Neb. 464, 191 N.W.2d 826, and State v. Dabney, 183 Neb. 316, 160 N.W.2d 163. See, also, Section 29-3001, R.S.Supp., 1969.
See Rule 20.
Affirmed.